                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                             UNITED STATES DISTRICT COURT                                May 30, 2019
                              SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                  HOUSTON DIVISION

MELISSA PENA,                                   §
                                                §
          Plaintiff,                            §
VS.                                             §   CIVIL ACTION NO. 4:18-CV-00671
                                                §
GOLDEN CORRAL CORPORATION,                      §
                                                §
          Defendant.                            §


                          MEMORANDUM OPINION AND ORDER


I.       INTRODUCTION

         Before the Court is the defendant’s, Golden Corral Corporation (the “defendant”) motion

for summary judgment pursuant to Rule 56 (Dkt. No. 18), the plaintiff’s, Melissa Pena (the

“plaintiff”) response to the defendant’s motion (Dkt. No. 20), and the defendant’s reply (Dkt.

No. 22). The defendant’s motion is GRANTED.


II.      FACTUAL BACKGROUND

         In March of 2016, the plaintiff became the general manager of one of the defendant’s

Houston restaurant locations. Shortly thereafter, the defendant started receiving complaints from

the plaintiff’s subordinates regarding her mistreatment of staff. For instance, in May of 2016,

staff complained that the plaintiff yelled at employees, threatened their jobs and called employee

names making some cry. In June of 2016, a member of her staff reported that the plaintiff

discriminated against non-Hispanic employees. In July of 2016, a staff member reported that the

plaintiff discriminated against Hispanics causing a decline in morale. Subsequently, the

company’s director of employee relations, Scott Schaberg (Schaberg) conducted an onsite




1 / 10
investigation into the plaintiff’s behavior. After hearing several complaints from employees,

Schaberg required the plaintiff to participate in an online leadership class to assist with

improving her attitude and communication with her employees. On February 27, 2017, a staff

member contacted the defendant’s Ethics and Compliance Hotline and reported that the plaintiff

was treating non-Hispanic employees disrespectfully and that the plaintiff had directed her child,

who was not employed by the defendant, to take company computer-based trainings (CBT)1 in

the place of restaurant employees.

         On March 7 and 8, 2017, Schaberg conducted a second onsite investigation into the

issues raised. At the restaurant, he questioned staff about the plaintiff’s behavior towards

employees. Some staff reported that the plaintiff showed favoritism toward back-of-house staff.

Others reported similar complaints to those made in 2016. They stated that the plaintiff was rude,

talked down to employees and belittled them. Some complained that when they had a conflict

with employees who spoke Spanish, the plaintiff would speak to that employee in Spanish

without translating what she said into English, thus preventing the non-Spanish speaking

employee involved in the conflict from understanding what the plaintiff said. In addition, during

the investigation, two employees, stated that the plaintiff’s daughter, who does not work for the

defendant, had completed CBTs. Schaberg also viewed video footage of the plaintiff’s daughters

walking into the CBT room. Further, one employee informed Schaberg that during her time

working under the plaintiff, the plaintiff had also directed her and others to complete CBT

courses on behalf of other employees.




1
 According to the defendant, its CBT programs consist of training videos and tests that teach employees how to
perform their specific job functions within the restaurant (e.g., baker, cold prep, cook, server, etc.), and also train
employees on the defendant’s policies and procedures, including the EEO Policy, Rules of Conduct, Code of Ethics,
sanitation and cleanliness, and various other policies that employees must know to adequately to perform their jobs.


2 / 10
         Following his visit, Schaberg prepared a memorandum summarizing his investigative

findings. On March 13, 2017, he submitted the memorandum to the senior vice president of

human resources, and vice president of company operations to obtain their input on how to

proceed with disciplining the plaintiff for violating the company’s code of ethics and offending

staff. On March 15, 2017, the decision was made to terminate the plaintiff. On March 17, 2017,

the plaintiff e-mailed Schaberg requesting to make a complaint against District Manager Kurt

Parry (Parry) for gender and race discrimination. On March 20, 2017, the plaintiff was

terminated.

         On January 29, 2018, the plaintiff filed suit in state court against the defendant alleging

that its agents and employees engaged in sex and race discrimination and retaliation in violation

of the Texas Commission on Human Rights Act, Tex. Lab. Code § 21.051 (“TCHRA”).

Subsequently, the defendant removed the case to this Court. On February 10, 2019, the defendant

filed a motion for summary judgment.

III.     APPLICABLE LAW

         Summary Judgment Standard

         Rule 56 of the Federal Rules of Civil Procedure authorizes summary judgment against a

party who fails to make a sufficient showing of the existence of an element essential to the

party’s case and on which that party bears the burden at trial. See Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986); Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc).

The movant bears the initial burden of “informing the district court of the basis for its motion”

and identifying those portions of the record “which it believes demonstrate the absence of a

genuine issue of material fact.” Celotex, 477 U.S. at 323; see also Martinez v. Schlumber, Ltd.,

338 F.3d 407, 411 (5th Cir. 2003). Summary judgment is appropriate where “the pleadings, the




3 / 10
discovery and disclosure materials on file, and any affidavits show that there is no genuine issue

as to any material fact and that the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(c).

         If the movant meets its burden, the burden then shifts to the nonmovant to “go beyond the

pleadings and designate specific facts showing that there is a genuine issue for trial.” Stults v.

Conoco, Inc., 76 F.3d 651, 656 (5th Cir. 1996) (citing Tubacex, Inc. v. M/V Risan, 45 F.3d 951,

954 (5th Cir. 1995); Little, 37 F.3d at 1075). “To meet this burden, the nonmovant must ‘identify

specific evidence in the record and articulate the ‘precise manner’ in which that evidence

support[s] [its] claim[s].’” Stults, 76 F.3d at 656 (citing Forsyth v. Barr, 19 F.3d 1527, 1537 (5th

Cir.), cert. denied, 513 U.S. 871, 115 S. Ct. 195, 130 L. Ed. 2d 127 (1994)). It may not satisfy its

burden “with some metaphysical doubt as to the material facts, by conclusory allegations, by

unsubstantiated assertions, or by only a scintilla of evidence.” Little, 37 F.3d at 1075 (internal

quotation marks and citations omitted). Instead, it “must set forth specific facts showing the

existence of a ‘genuine’ issue concerning every essential component of its case.” Am. Eagle

Airlines, Inc. v. Air Line Pilots Ass'n, Intern., 343 F.3d 401, 405 (5th Cir. 2003) (citing Morris v.

Covan World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998)).

         “A fact is material only if its resolution would affect the outcome of the action, . . . and

an issue is genuine only ‘if the evidence is sufficient for a reasonable jury to return a verdict for

the [nonmovant].’” Wiley v. State Farm Fire and Cas. Co., 585 F.3d 206, 210 (5th Cir. 2009)

(internal citations omitted). When determining whether a genuine issue of material fact has been

established, a reviewing court is required to construe “all facts and inferences . . . in the light

most favorable to the [nonmovant].” Boudreaux v. Swift Transp. Co., Inc., 402 F.3d 536, 540

(5th Cir. 2005) (citing Armstrong v. Am. Home Shield Corp., 333 F.3d 566, 568 (5th Cir. 2003)).




4 / 10
Likewise, all “factual controversies [are to be resolved] in favor of the [nonmovant], but only

where there is an actual controversy, that is, when both parties have submitted evidence of

contradictory facts.” Boudreaux, 402 F.3d at 540 (citing Little, 37 F.3d at 1075 (emphasis

omitted)). Nonetheless, a reviewing court is not permitted to “weigh the evidence or evaluate the

credibility of witnesses.” Boudreaux, 402 F.3d at 540 (quoting Morris, 144 F.3d at 380). Thus,

“[t]he appropriate inquiry [on summary judgment] is ‘whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one party must

prevail as a matter of law.’” Septimus v. Univ. of Hous., 399 F.3d 601, 609 (5th Cir. 2005)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251 – 52 (1986)).

IV. ANALYSIS & DISCUSSION

         A. The Plaintiff’s Race and Gender Claim

         The plaintiff contends that the defendant violated the TCHRA when it terminated her

employment because she is a Hispanic female. Under the TCHRA, it is unlawful for an employer

to terminate an employee based on race or gender. Tex. Lab. Code § 21.051. The Fifth Circuit

has held that in cases where no direct evidence of discriminatory intent has been produced, proof

by means of circumstantial evidence must be evaluated using the burden shifting framework

established in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 s. Ct. 1817, 36 L.Ed 668

(1973). But first, the plaintiff must establish a prima facie case for such a violation. The plaintiff

must show that: (1) she is a member of a protected class, (2) she is qualified for the position, (3)

she suffered an adverse employment action, and (4) others outside the class who are similarly

situated were treated more favorably. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133,

142 (2000).




5 / 10
         Once the employee makes this showing, the burden of production shifts to the employer

to articulate a legitimate non-discriminatory reason for the adverse employment action. Id. at

142-143. “If the employer meets its burden, the prima facie case is dissolved, and the burden

shifts back to the plaintiff to establish that the reason proffered by the employer is merely a

pretext for discrimination.” Martin v. Kroger Co., 65 F. Supp. 2d 516, 534 (S.D. Tex. 1999).

“Although intermediate evidentiary burdens shift back and forth under the McDonnell Douglas

framework, ‘[t]he ultimate burden of persuading the trier of fact that the defendant intentionally

discriminated against the plaintiff remains at all times with the plaintiff.’” Reeves, 530 U.S. at

133, 143, 120.

         In this case, it is undisputed that the plaintiff has satisfied the first three elements of her

prima facie discrimination claim. She is a member of a protected class – Hispanic female, was

qualified for the position she held and her employment was terminated. The plaintiff maintains

that she has satisfied the fourth element as well. The plaintiff argues that Tammy Yust (Yust) a

Caucasian woman who served as a kitchen assistant manager (KAM) is similarly situated. The

plaintiff contends that while she was a salaried general manager and Yust was an hourly

employee, both were management level employees in charge of the daily operations of the

restaurant and managing employees. She adds that they both had the same supervisor and

therefore are similarly situated. During Schaberg’s investigation, Yust informed him that the

plaintiff directed her to complete the CBTs on behalf of other employees. The plaintiff contends

that Yust committed the same alleged offense, however, she was only written-up which is more

favorable than termination. She asserts that this is clear proof of discrimination.

         The defendant maintains that the last element is not satisfied because Yust was not

similarly situated to the plaintiff. The defendant asserts that the plaintiff was in charge of the




6 / 10
entire Houston restaurant, where as Yust was an hourly employee subject to the plaintiff’s

supervision. The plaintiff was tasked with ensuring compliance with all company policies

including the “Code of Ethics” and with ensuring that co-workers and assistant managers

participated and were certified in the CBT programs. The defendant adds that unlike the plaintiff,

Yust did not possess the ultimate responsibility over the restaurant’s operations and CBT work.

Further, the defendant claims that while the CBT matter was the driving force behind the

plaintiff’s termination, the complaints regarding the plaintiff’s rude behavior and communication

problems factored into the decision as well.

         The court finds that the fourth element has not been satisfied. The Fifth Circuit has

determined that employees with different supervisors, different work responsibilities, and

dissimilar violations are not similarly situated. See Lee v. Kanasas City Southern Ry. Co., 574

F3d 253, 259 (2009). Therefore, the plaintiff has not raised an issue of material fact here.

Moreover, the plaintiff has failed to prove that she and Yust shared the same supervisor and job

responsibilities. Albeit, Parry is identified as a manager, he is specifically identified as the

district manager. As restaurant general manager, the plaintiff reported to the district manager. As

a KAM in the restaurant, Yust reported to the plaintiff. Consequently, the plaintiff and Yust did

not have the same supervisor.

         Further, the plaintiff and Yust did not have the same job responsibilities. As general

manager the plaintiff was responsible for managing the entire restaurant, including the KAMs

like Yust. Moreover, the plaintiff also failed to prove that she and Yust had comparable violation

histories. Unlike the plaintiff, other employees had not made complaints regarding Yust being

disrespectful or displaying discriminatory behavior at work. Here, the plaintiff is accused of

directing her daughter and employees to complete CBTs on behalf of other employees. The




7 / 10
record, however, does not include any allegations of Yust directing anyone to do the same.

Finally, the plaintiff signed the code of ethics acknowledging that she read and understood the

code of ethics before the violation. The plaintiff has failed to prove the fourth element of the

prima facie case. The record before the court does not support a finding that the plaintiff and

Yust were similarly situated.

         B. The Plaintiff’s Retaliation Claim

         The TCHRA prohibits an employer from retaliating against an employee for engaging in

certain protected activities. TEX. LABOR CODE ANN. § 21.055 (Vernon 2006). Protected

activities include filing complaint. Anderson v. Houston Community College System, 458 S.W.

3d 633, 647 (2015). Making a prima facie case for a retaliation claim requires the plaintiff to

demonstrate that: (1) she enaged in a protected activity; (2) an adverse employment action

occurred, and (3) a causal connection exists between the protected activity and the adverse

action. Gorman v. Verizon Wireless Texas, L.L.C. 753 F.3d 165, 170 (2014). If the employee

makes a prima facie showing of retaliation, the burden shifts to the employer to articulate a

legitimate, non-retaliatory reason for her termination. Gorman, 753 F.3d at 171.

         The plaintiff contends that the defendant violated the TCHRA when it retaliated against

her by terminating her employment because she filed a complaint. The plaintiff maintains that

she has satisfied the requirements of the prima facie case and alleges that a couple of days after

she alerted the company that she was experiencing race and gender discrimination the defendant

terminated her. The defendant argues that the plaintiff cannot satisfy the third element of a

retaliation claim because no causal link exists between her alleged protected activity and the

termination. The defendant maintains that the record confirms that the decision to terminate her

employment was made on March 15, 2017. However, before Schaberg could return to Houston




8 / 10
to notify the plaintiff of her termination, the plaintiff emailed him expressing her wishes to make

a formal complaint against Parry and one of her employees. On March 20, 2017, the plaintiff

returned to work after vacation and was terminated. The defendant maintains that the plaintiff’s

email had no impact on the decision to terminate her employment and her retaliation claim fails

as matter of law.

The court finds that the plaintiff has not satisfied third element for a retaliation claim. An

employee asserting a retaliation claim must establish that, in the absence of her protected

activity, the employer’s prohibited conduct would not have occurred when it did. Anderson, 458

S.W. 3d. at 647. The plaintiff has failed raise an issue of material fact in this regard. Schaberg’s

investigation yielded security video footage showing the plaintiff’s daughter had been present at

the restaurant and in the room where the CBTs were taken on the day that CBTs were completed

for some of the restaurant employees. Additionally, two employees reported that the plaintiff

asked them to complete CBTs for other employees. This behavior violated the defendant’s code

of ethics and the defendant made a determination regarding the plaintiff’s employment

subsequent to such findings.

         It is reasonable that the defendant would take action in light of the investigation findings.

Perhaps the absence of such an investigation into the allegations against the plaintiff would allow

the court to determine a nexus between the complaint and the termination. But in this instance

the plaintiff’s termination came promptly after the second onsite investigation was completed.

Based on the record it appears reasonable that the plaintiff would have been terminated

regardless of her filing a complaint. Moreover, the defendant has provided a legitimate non-

discriminatory reason for the terminating the plaintiff. The impetus for the termination was the




9 / 10
plaintiff’s inability to address concerns regarding her treatment of staff and for directing

employees and her child to complete CBTs on behalf of other employees.

V.        CONCLUSION

          Based on the foregoing analysis and discussion, the defendant’s motion for summary

judgment is GRANTED.

          It is so ORDERED.

          SIGNED on this 30th day of May, 2019.


                                                  ___________________________________
                                                  Kenneth M. Hoyt
                                                  United States District Judge




10 / 10
